FILE COPY




                                 COURT OF APPEALS
                                  SECOND DISTRICT              OF   TEXAS
CHIEF JUSTICE                                                                     CLERK
 TERRIE LIVINGSTON                 TIM CURRY CRIMINAL JUSTICE CENTER                DEBRA SPISAK
                                        401 W. BELKNAP, SUITE 9000
JUSTICES                                FORT WORTH, TEXAS 76196                   CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                LISA M. WEST
  ANNE GARDNER                               TEL: (817) 884-1900
  SUE WALKER                                                                      GENERAL COUNSEL
  BOB McCOY                                  FAX: (817) 884-1932                   CLARISSA HODGES
  BILL MEIER
  LEE GABRIEL                            www.2ndcoa.courts.state.tx.us



                                       February 27, 2014

    Criminal County Clerk, Tarrant County                Danny Burns
    Tim Curry Criminal Justice Center                    115 N. Henderson
    401 W. Belknap St.                                   Fort Worth, TX 76102
    Fort Worth, TX 76196                                 * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    Charles M. Mallin                                    Hon. David L. Evans
    Asst. Criminal District Attorney                     Regional Presiding Judge
    401 W. Belknap St.                                   Tim Curry Criminal Justice Center
    Fort Worth, TX 76196                                 401 W. Belknap
    * DELIVERED VIA E-MAIL *                             Fort Worth, TX 76196
                                                         * DELIVERED VIA E-MAIL *

    Hon. Deborah Nekhom
    Judge, County Criminal Court No. 4
    Tim Curry Criminal Justice Center
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-08-00304-CR
                 Trial Court Case Number: 1063097

    Style:       Bradley Kelton Crenshaw
                 v.
                 The State of Texas

         Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.

         A copy of the opinion and judgment can be viewed on our Court’s
    webpage at: http://www.2ndcoa.courts.state.tx.us/.
                                          FILE COPY

02-08-00304-CR
February 27, 2014
Page 2


                    Respectfully yours,

                    DEBRA SPISAK, CLERK